PER CURIAM.
Eldin Sumic ("Claimant") appeals the decision of the Labor and Industrial Relations Commission ("the Commission") denying him unemployment benefits. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).1

We deny the Division of Employment Security's motion to dismiss Claimant's appeal, which was taken with the case.